NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                             JOSHUA W., Appellant,

                                         v.

            DEPARTMENT OF CHILD SAFETY, F.T., Appellees.

                              No. 1 CA-JV 16-0405
                               FILED 3-28-2017


            Appeal from the Superior Court in Maricopa County
                              No. JD28887
                  The Honorable Sally S. Duncan, Judge

                                   AFFIRMED


                                    COUNSEL

John L. Popilek, P.C., Scottsdale
By John L. Popilek
Counsel for Appellant

Arizona Attorney General’s Office, Phoenix
By JoAnn Falgout
Counsel for Appellee Department of Child Safety


                        MEMORANDUM DECISION

Judge Lawrence F. Winthrop delivered the decision of the Court, in which
Presiding Judge Randall M. Howe and Judge Jon W. Thompson joined.
                          JOSHUA W. v. DCS, F.T.
                            Decision of the Court

W I N T H R O P, Judge:

¶1            Joshua W. (“Father”), the alleged biological father of F.T. (“the
child”), appeals the juvenile court’s order terminating his parental rights to
the child on the ground of abandonment.1 Father argues the court erred in
terminating his rights because the Department of Child Safety (“DCS”)
failed to provide him with a paternity test, which he maintains effectively
denied him the right to reasonable efforts at reunification. Although we
disapprove of DCS’s meager efforts to obtain a paternity test, because
Father made no reasonable efforts of his own to obtain such a test or to
establish a normal parental relationship with the child, we nonetheless
affirm.

                FACTS AND PROCEDURAL HISTORY2

¶2            The child was born in July 2011. On August 4, 2014, the child
was found wandering the streets alone while wearing only a diaper.
Mother was unable to parent the child or the child’s half-sister, E.T., due to
substance abuse—primarily methamphetamine—and serious mental
illness—having been diagnosed with a bipolar disorder and
schizophrenia—as well as intellectual disabilities.3 Father was incarcerated
in the Arizona Department of Corrections and not scheduled to be released
until sometime in 2015; accordingly, DCS took the child into care and filed
a dependency petition on August 6, 2014. DCS alleged the child was
dependent as to Father due to Father’s incarceration and because he had
abandoned and neglected her by failing to maintain a normal parental
relationship and provide her with basic necessities.




1     The juvenile court also terminated the parental rights of the child’s
mother (“Mother”). Mother separately appealed the termination of her
parental rights and is not a party to this appeal.

2       We view the facts and reasonable inferences therefrom in the light
most favorable to affirming the juvenile court’s order. Ariz. Dep’t of Econ.
Sec. v. Matthew L., 223 Ariz. 547, 549, ¶ 7, 225 P.3d 604, 606 (App. 2010).

3     Mother has a substantial history of reports to DCS and its
predecessor agency, Child Protective Services (a former division of the
Arizona Department of Economic Security (“ADES”)), as well as a prior
dependency and severance case.



                                      2
                          JOSHUA W. v. DCS, F.T.
                            Decision of the Court

¶3            The court appointed counsel to represent Father, and a team
decision-making meeting was held on August 17, 2014. Father attended the
meeting telephonically from prison and agreed to DCS’s request that he
submit to a paternity test; however, more than two years would pass before
paternity testing was conducted in late August 2016.

¶4            Father appeared telephonically at the September 10, 2014
initial dependency hearing and the November 3, 2014 pretrial conference
hearing. Although Father contested the dependency, the record does not
reflect he inquired about or requested the paternity test at either hearing.4

¶5             At the time of the May 28, 2015 dependency adjudication
hearing, Father remained imprisoned—with a maximum end date of
September 26, 2015—based on convictions for credit card fraud, burglary,
and possession or use of marijuana. He appeared telephonically at the
dependency adjudication hearing, waived his right to contest the
allegations in the petition, and submitted the issue of dependency to the
court. The court found the child dependent as to Father, set a case plan of
family reunification, and advised Father to participate in any services
available to him while in custody and to send cards, gifts, or letters to the
child through DCS. The court also “urged” Father to contact DCS
immediately upon his release so that DCS could offer urinalysis testing, a
referral for a TERROS assessment, supervised visitation, and “additional
services as deemed appropriate.” The record does not indicate that Father
voiced any objection regarding the offered services or inquired about
paternity testing at that time. Moreover, over approximately the next year,
Father made no effort to arrange for paternity testing, maintain a normal
relationship with the child, or contact the child, even after his release from
incarceration in July 2015 or after subsequent releases from incarceration.

¶6           In November 2015, Father failed to appear at a report and
review hearing, and although Father was represented by counsel at the

4      The September and November 2014 hearings were digitally
recorded, as were the subsequent hearings in May and November 2015 and
May 2016, but transcripts of those hearings were not provided in the record
on appeal. Father therefore suggests that DCS’s reliance on the court’s
minute entries of these hearings is unreliable. However, as the appellant,
Father bears the burden to ensure the record on appeal contains all
transcripts or other documents he contends are necessary for us to consider
the issues raised. See Baker v. Baker, 183 Ariz. 70, 73, 900 P.2d 764, 767 (App.
1995); ARCAP 11(c)(1)(A)-(B).



                                       3
                          JOSHUA W. v. DCS, F.T.
                            Decision of the Court

hearing, the record again provides no indication that Father requested or
objected to the lack of a paternity test through counsel. The juvenile court
ordered the case plan changed to severance and adoption, and on
November 25, 2015, DCS filed a motion to terminate the parents’ rights. As
to Father, DCS alleged the statutory ground of abandonment as a basis for
severance. See Ariz. Rev. Stat. (“A.R.S.”) § 8-533(B)(1) (Supp. 2016).5

¶7            In February and May 2016, Father was located and served at
the Maricopa County Jail, where he was by that time again incarcerated.
On May 3, 2016, the juvenile court held an initial hearing on the motion for
termination. Father was transported to and present at the hearing, and
stated that he wished to contest the severance. The court ordered DCS to
obtain a paternity test for him on an expedited basis.6 By this time, the child
had been in DCS’s legal care for approximately twenty-one months.

¶8            In May and June 2016, Father wrote a few cards and letters to
the child, and sent them to the DCS case manager; however, the letters he
sent were “inappropriate” and could not be forwarded to the child.7 Before
that, he had failed to maintain contact with the child since the dependency
or to pay any support for her.

¶9           Although DCS eventually collected DNA samples from
Father and the child in late August 2016, the results of the paternity testing
were not available as of the hearing on the motion for termination.
Accordingly, both the case manager and Father were questioned at that
hearing about the lack of a paternity test and about why the test had not
been completed.




5     We cite the current version of the statute because no changes
material to our analysis have occurred since the date of severance.

6      It appears from our review of the record that this was the first time
the court actually ordered paternity testing. Also, the court’s minute entry
does not reflect any claim by Father that the lack of a paternity test had in
any way prevented him from exercising his parental rights or performing
his parental responsibilities.

7      The record is unclear whether Father sent the cards and letters in
2015 or 2016. Father contends—and the context of the testimony primarily
supports—that the letters were sent in 2016; in any event, the specific date
does not affect our decision.


                                      4
                          JOSHUA W. v. DCS, F.T.
                            Decision of the Court

¶10           At the September 1, 2016 hearing on the motion for
termination, the DCS case manager testified that Father had provided no
food, clothing, shelter, medical care, or other support for the child, and had
not provided for her educational or social needs, or otherwise parented her.
The case manager also acknowledged that no paternity test results were
available, and therefore Father continued to be the child’s “alleged father.”
When asked about the delay in paternity testing, the case manager
attributed the two-year delay to difficulty in locating Father, explaining that
“[t]here were several parent locates put out for him.” At the same time,
however, the case manager, who had recently been assigned the case in
June 2016, acknowledged the case had been staffed by “four or five”
previous case managers since its inception and conceded that DCS had
known of Father’s in-custody status for much of that time.

¶11           Although Father remained incarcerated due to pending
criminal charges at the time of the hearing, he was transferred to the court
and testified.8 Father admitted knowing about the child before the
dependency case was filed and affirmed that he considered her to be his
biological daughter; nevertheless, he admitted he had done nothing to
establish paternity or a relationship with her before she was taken into
DCS’s care. He further admitted knowing the child was in DCS’s care as of
August 17, 2014, but that he did nothing to contact her or establish a
relationship with her at that time. He also acknowledged that, other than
the cards and letters he sent to the child shortly before the severance
hearing, he had sent no correspondence, had not provided financial
support for the child, and had not attempted to maintain a relationship with
her throughout the dependency, even during the time periods when he was
not incarcerated.

¶12            When asked about the lack of a paternity test, Father
explained he had agreed to DCS’s August 2014 request that he submit to a
paternity test; however, he claimed to have subsequently “lost [the] contact
information” and admittedly made no effort to follow up on the request.
Father also testified that after his release from prison in July 2015, he went
back to jail within a month-and-a-half, was released for another eighteen
days before briefly being re-incarcerated, and then was released for “like
six months” before returning to the Maricopa County Jail. He explained

8     The record reflects that the pending charges include sexual assault
and aggravated assault causing serious physical injury. Father’s criminal
case has not yet been adjudicated. See State v. Bearup, 221 Ariz. 163, 174,
¶ 58, 211 P.3d 684, 695 (2009) (taking judicial notice of superior court
records).


                                      5
                          JOSHUA W. v. DCS, F.T.
                            Decision of the Court

that, during that time, he “had lost all the paperwork” and thus could not
contact DCS. However, he further admitted that “it was a bad time and to
be honest, I really wasn’t trying to be the father that I could be.”

¶13           Father’s attorney waived closing argument, and at the close
of the hearing, the juvenile court granted DCS’s motion to terminate
Father’s parental rights to the child on the ground of abandonment.9 In
explaining its decision, the court stated in part as follows:

              As to [Father] . . . , the Court finds that [Father] failed
       to maintain a normal parental-child (sic) relationship without
       just cause, failed to provide reasonable support, regular
       contact and normal supervision.

              There were a couple of cards and letters sent, no gifts,
       not sufficient enough and letters were inappropriate so they
       could not be forwarded, but a last ditch effort to try to
       communicate with a child is not a normal parental
       relationship.

             Father has been incarcerated steadily but has had . . .
       enough time out of custody to have initiated paternity
       proceedings to assert that he is actually the biological father.

               At one point in time you indicated you were out of
       custody for six months, that’s more than enough time to have
       initiated it on your own; I do believe [DCS] delayed as well,
       but you have an obligation as a parent to assert your paternity
       and you failed to do that.

¶14          Father filed a timely notice of appeal. We have jurisdiction
pursuant to A.R.S. § 8-235(A) (2014) and Rule 103(A) of the Arizona Rules
of Procedure for the Juvenile Court.

                                 ANALYSIS

       I.     Standard of Review

¶15          A parent possesses a fundamental liberty interest in the care,
custody, and management of his children. Kent K. v. Bobby M., 210 Ariz.
9      The court also ordered that “the paternity results [] be disclosed once
they’re in, immediately.” The record on appeal does not indicate the results
of the paternity testing.


                                       6
                           JOSHUA W. v. DCS, F.T.
                             Decision of the Court

279, 284, ¶ 24, 110 P.3d 1013, 1018 (2005) (citing Santosky v. Kramer, 455 U.S.
745, 753 (1982); Michael J. v. Ariz. Dep’t of Econ. Sec., 196 Ariz. 246, 248, ¶ 11,
995 P.2d 682, 684 (2000)). Even fundamental rights are not absolute,
however. Id. (citing Michael J., 196 Ariz. at 248, ¶ 12, 995 P.2d at 684). A
court may sever those rights if it finds clear and convincing evidence of one
of the statutory grounds for severance, and finds by a preponderance of the
evidence that severance is in the child’s best interest. See A.R.S. §§ 8-533(B),
-537(B) (2014); Kent K., 210 Ariz. at 281–82, 288, ¶¶ 7, 41, 110 P.3d at 1015–
16, 1022.

¶16             The juvenile court retains great discretion in weighing and
balancing the interests of the child, parent, and state. Cochise Cty. Juv. Action
No. 5666-J, 133 Ariz. 157, 160, 650 P.2d 459, 462 (1982). As the trier of fact in
a termination proceeding, the juvenile court “is in the best position to weigh
the evidence, observe the parties, judge the credibility of witnesses, and
resolve disputed facts.” Jordan C. v. Ariz. Dep’t of Econ. Sec., 223 Ariz. 86, 93,
¶ 18, 219 P.3d 296, 303 (App. 2009) (quoting Ariz. Dep’t of Econ. Sec. v. Oscar
O., 209 Ariz. 332, 334, ¶ 4, 100 P.3d 943, 945 (App. 2004)). Thus, the
resolution of conflicts in the evidence is uniquely the province of the
juvenile court, and we will not reweigh the evidence in our review. Jesus
M. v. Ariz. Dep’t of Econ. Sec., 203 Ariz. 278, 282, ¶ 12, 53 P.3d 203, 207 (App.
2002); see also Pima Cty. Adoption of B-6355, 118 Ariz. 111, 115, 575 P.2d 310,
314 (1978) (“In considering the evidence it is well settled that an appellate
court will not substitute its own opinion for that of the trial court.” (citation
omitted)).

¶17             We will not disturb the juvenile court’s order absent an abuse
of discretion or unless no reasonable evidence supports its factual findings.
Matthew L., 223 Ariz. at 549, ¶ 7, 225 P.3d at 606; Mary Lou C. v. Ariz. Dep’t
of Econ. Sec., 207 Ariz. 43, 47, ¶ 8, 83 P.3d 43, 47 (App. 2004). In reviewing
the juvenile court’s decision to terminate parental rights, we review de novo
questions of law and the court’s legal determinations, including the
application of a statute or rule. See Manuel M. v. Ariz. Dep’t of Econ. Sec., 218
Ariz. 205, 210, ¶ 18, 181 P.3d 1126, 1131 (App. 2008); Ariz. Dep’t of Econ. Sec.
v. Ciana H., 191 Ariz. 339, 341-42, 955 P.2d 977, 979-80 (App. 1998); Maricopa
Cty. Juv. Action No. JV-507879, 181 Ariz. 246, 247, 889 P.2d 39, 40 (App. 1995).

¶18           Under A.R.S. § 8-533(B)(1), the juvenile court may terminate
parental rights if “the parent has abandoned the child.” Abandonment is
defined as “the failure of a parent to provide reasonable support and to
maintain regular contact with the child, including providing normal
supervision,” and “includes a judicial finding that a parent has made only
minimal efforts to support and communicate with the child.” A.R.S. § 8-


                                        7
                          JOSHUA W. v. DCS, F.T.
                            Decision of the Court

531(1) (Supp. 2016). “Failure to maintain a normal parental relationship
with the child without just cause for a period of six months constitutes
prima facie evidence of abandonment.” Id.

       II.    Father’s Argument Regarding Paternity Testing

¶19           In this case, Father has not directly challenged the juvenile
court’s factual findings or legal conclusions that DCS proved the statutory
elements required to sever his rights on the abandonment ground under
A.R.S. § 8-533(B)(1),10 and reasonable evidence supports the court’s
findings. The court’s severance order is supported by clear and convincing
evidence under the statutory ground of abandonment.

¶20          Father nonetheless argues that the juvenile court erred in
terminating his parental rights. According to Father, DCS’s failure to
promptly obtain paternity test results means that DCS failed to make
reasonable or diligent efforts to provide appropriate reunification services.

¶21            The State argues that Father has waived this argument by
apparently failing to raise it throughout the underlying dependency
proceedings and by failing to make it during closing argument. See
generally Shawanee S. v. Ariz. Dep’t of Econ. Sec., 234 Ariz. 174, 178-79, ¶¶ 16,
18, 319 P.3d 236, 240-41 (App. 2014) (holding that a parent waived her claim
that ADES did not make diligent efforts to provide appropriate
reunification services by raising it for the first time on appeal); Bennigno R.
v. Ariz. Dep’t of Econ. Sec., 233 Ariz. 345, 349, ¶ 19, 312 P.3d 861, 865 (App.
2013) (holding that a parent waived his claim that ADES did not make
diligent efforts to provide appropriate reunification services by failing to
request additional services before the second severance hearing); but see
Christina G. v. Ariz. Dep’t of Econ. Sec., 227 Ariz. 231, 235 n.8, ¶ 15, 256 P.3d
628, 632 n.8 (App. 2011) (declining to apply waiver to a mother’s argument
challenging ADES’s failure to make diligent efforts because ADES did not
raise the issue of waiver on appeal).

¶22           Even assuming arguendo that Father has not waived his
argument, Father’s argument fails because the juvenile court was not
required to find that DCS provided Father with a paternity test or other
reasonable reunification services before terminating his parental rights on
the ground of abandonment. Father does not argue that DCS had a
statutory or constitutional obligation to provide reunification services such


10    We therefore may treat the accuracy of these findings as conceded
on appeal. See Britz v. Kinsvater, 87 Ariz. 385, 388, 351 P.2d 986, 987 (1960).


                                       8
                           JOSHUA W. v. DCS, F.T.
                             Decision of the Court

as paternity testing to Father before seeking to terminate his parental rights
on the ground of abandonment—and, indeed, no such obligation exists. See
Toni W. v. Ariz. Dep’t of Econ. Sec., 196 Ariz. 61, 66, ¶ 15, 993 P.2d 462, 467
(App. 1999); see also Michael J., 196 Ariz. at 251, ¶ 25, 995 P.2d at 687 (holding
that, in an abandonment case, “ADES owed no duty to [the parent] to
ensure that his parental rights were not severed,” and “[t]he burden to act
as a parent rests with the parent, who should assert his legal rights at the
first and every opportunity” (citation omitted)); Bobby G. v. Ariz. Dep’t of
Econ. Sec., 219 Ariz. 506, 510, ¶ 11, 200 P.3d 1003, 1007 (App. 2008)
(“[N]either § 8-533 nor federal law requires that a parent be provided
reunification services before the court may terminate the parent’s rights on
the ground of abandonment.” (citing Toni W., 196 Ariz. at 64, ¶¶ 7–9, 993
P.2d at 465)).

¶23            Nevertheless, Father argues that “even if [DCS] did not have
a constitutional or statutory obligation to provide at least this minimal
service [paternity testing] to Father, it certainly had a court-ordered
obligation to do so.” See generally Matthew L., 223 Ariz. 551, ¶ 21, 225 P.3d
at 608 (noting that “ADES was under a court-ordered duty to provide [the
father] with a paternity test and a psychological evaluation”). Father claims
that if he was not the child’s biological father, then he had no obligation to
act as a parent, and thus, a paternity test was required before he could be
faulted for not establishing a relationship with the child.

¶24           We agree that DCS was dilatory in conducting the paternity
testing; however, on this record, we cannot say the juvenile court abused its
discretion in terminating Father’s parental rights to the child. Despite
believing the child was his, Father failed to put forth efforts to establish and
maintain a parent-child relationship. Even if a putative father does not
know with certainty that a child is his, he “must grasp his opportunity to
develop a relationship with his child.” Maricopa Cty. Juv. Action No. JS-8490,
179 Ariz. 102, 106, 876 P.2d 1137, 1141 (1994) (citation omitted). “This
includes investigating the possibility that the child might be his.” Id.
Confirmation of paternity through testing is not required before a parent is
obligated to assert his rights as a parent to avoid losing those rights. See id.
(“[I]f a man has reasonable grounds to know that he might have fathered a
child, he must protect his parental rights by investigating the possibility
and acting appropriately on the information he uncovers.”). Moreover,
even if DCS does not provide paternity testing, the obligation falls upon the
putative parent to follow through with such testing. See id.

¶25        In this case, Father admitted he knew about the child before
the dependency case was filed and that he considered her to be his


                                        9
                          JOSHUA W. v. DCS, F.T.
                            Decision of the Court

daughter, but he nevertheless did nothing to establish paternity. Father
claimed it was difficult or impossible for him to establish paternity because
he was incarcerated for much of the dependency proceedings and because
he “had lost all the paperwork.” But Father had reasonable grounds to
know he might have fathered a child, and therefore was obligated to protect
his parental rights and grasp his opportunity to develop a relationship with
his child. See id. Father admitted, however, that, other than a few cards and
letters sent shortly before the severance hearing, he did not attempt to
communicate with the child, to provide support, or to otherwise maintain
a normal relationship with her. In addition, Father admitted that it was not
the lack of a formal paternity test that dissuaded him from exercising his
parental rights and performing his parental obligations—instead, as he
conceded, “it was a bad time and to be honest, I really wasn’t trying to be
the father that I could be.”

¶26             Finally, relying on Calvin B. v. Brittany B., 232 Ariz. 292, 304
P.3d 1115 (App. 2013), Father argues that circumstances may exist, such as
a mother’s efforts to disrupt a relationship between a father and his child,
that must be considered in determining whether a parent has abandoned a
child. Father’s reliance on Calvin B. is unavailing. Calvin B. involved active
efforts by a child’s mother to sabotage the relationship between a father and
child, see id. at 296-97, ¶ 21, 304 P.3d 1119-20, and is therefore
distinguishable. Here, neither DCS nor anyone else made active efforts to
restrict the relationship between Father and the child. Moreover, unlike the
father in Calvin B., who consistently and “’vigorously assert[ed] his legal
rights’ to see his [child],” id. at 298, ¶ 29, 304 P.3d at 1121 (quoting Michael
J., 196 Ariz. at 250, ¶ 22, 995 P.2d at 686), Father has done little in this case
to establish or maintain a parent-child relationship. On this record, Father’s
claim that the juvenile court erred by terminating his parental rights fails,
even though DCS did not conduct the court-ordered paternity test in a
timely fashion.

       III.   Best Interest

¶27            Father does not challenge the juvenile court’s finding that
severance was in the child’s best interest; however, we note that the record
supports the finding. The court found and the record demonstrates the
affirmative benefits of permanency, stability, and safety available to the
child from severance. See Maricopa Cty. Juv. Action No. JS–500274, 167 Ariz.
1, 6, 804 P.2d 730, 735 (1990); Oscar O., 209 Ariz. at 334, ¶ 6, 100 P.3d at 945.
The record indicates the child has had recent health and dental
examinations, is healthy, and is receiving individual counseling. Further,
the child is adoptable, and the child’s foster placement is meeting the child’s


                                       10
                          JOSHUA W. v. DCS, F.T.
                            Decision of the Court

social, medical, psychological, and educational needs and is willing to
adopt the child. See Audra T. v. Ariz. Dep’t of Econ. Sec., 194 Ariz. 376, 377,
¶ 5, 982 P.2d 1290, 1291 (App. 1998).

                               CONCLUSION

¶28           Although we disapprove of DCS’s failure to provide a timely
paternity test in this case, the juvenile court’s order terminating Father’s
parental rights to the child is affirmed.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        11